DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 was filed after the mailing date of the Notice of Allowance on 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 5-7, and 9-20 allowed
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the most recently filed IDS. Prior art Itzler et al. is deemed to be relevant art, however, the teachings of Itzler do not appear to read entirely on the claims of record, whether taken alone or in combination. 
For example, while Itzler discloses a microprocessor capable of continually monitoring various sensors of the system, as well as a wireless transceiver capable of communicating with a remote device, it appears as though Itzler has several shortcomings. As discussed within Itzler, a remote device is utilized so as to establish a “normal” operating range. Once the normal operating range has been established with respect to a certain operating parameter, said range is communicated to the microprocessor. It should be noted that while Itzler discusses a historical data sensor for displaying historical charts to a user, it is unclear as to whether the historical data sensor is configured to act as a memory module as claimed. It is also unclear as to whether or not the microprocessor is required to continually transmit information to the historical data sensor (presumably located within the remote device) after the normal operating range has been set. Even if one were to assume that the historical data sensor of Itzler was configured to store the various sensor information, it does not appear as though said information is utilized other than in an instance to illustrate values over time to a user (i.e. it is unclear if the historical data sensor is used in any way so as to establish a learned benchmark value as claimed. Rather, it appears as though a remote device is to function during an initial set-up period in such a manner so as to establish a baseline range for a desired operating parameter, if not previously set by a user). 
Furthermore, while the microprocessor of Itzler is configured to continually monitor various operating parameters and compare said parameters with the received normal operating range, it does not appear as though the microprocessor is configured to transmit information as claimed. As discussed within Itzler, the microprocessor is merely configured so as to provide an alert based on a change from normal operation. As best understood, said alert is considered to be a visible or audible alarm which may be communicated to a remote device. It does not appear as though the microprocessor of Itzler sending out an alert/alarm of would equate to a transmitter, configured to transmit information relating to the performance of the electrical appliance. While it is understood that the alarm of Itzler could be triggered by the microprocessor and delivered through the transceiver, with said alarm being indicative of a selected operating parameter being out of normal range, Itzler is silent in regards to the alarm being anything more than an auditory or visual representation of an error. As required by the claim, the transmitter of the application is required to transmit information. The Applicant, acting as their own lexicographer, further defines “information,” as including: appliance identification, the fault detected, and optionally, rationale behind the fault detection and raw data on which the decision was taken. Itzler appears to be silent with respect to any form of appliance identification being included within the auditory/visual alarm, but appears to be merely directed towards a more simplistic indication to a user that one operating parameter of potentially a plurality of operating parameters may be out of normal operating range. 
For these reasons, inter alia, it does not appear as though the teachings of Itzler, when taken either alone or in combination, teach the processor configurations as claimed, a memory module as claimed, nor the required information transmission as presented within the claims as 
Claim 1:   A power plug for coupling an electrical appliance to an electrical power supply, comprising:      a current sensor, configured to measure current supplied through the plug to the electrical appliance;      a voltage sensor, configured to measure voltage supplied through the plug to the electrical appliance;      a processor configured to:           determine power consumption data from data relating to the current and voltage measurements made by the current and voltage sensors;           monitor the performance of the electrical appliance using the power consumption data, such that a fault in the electrical appliance can be determined or anticipated, by:                repeatedly generating a feature set using the power consumption data by extracting a portion of the power consumption data at regular time intervals and storing the generated feature sets in a memory module, wherein the feature set comprises one or more of: information relating to a switch-on frequency of one or more components of the electrical appliance, information relating to a duration of switch on time of one or more components of the electrical appliance, information relating to an event during an operation cycle, amount of power consumed over a period of time, and amount of power consumed at regular intervals during a time period identified using an event, duration of an event, or time of occurrence of an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836